147 Ga. App. 874 (1978)
250 S.E.2d 581
WYCHE
v.
THE STATE.
56692.
Court of Appeals of Georgia.
Submitted October 16, 1978.
Decided November 2, 1978.
Herndon & Hubble, Robert E. Herndon, for appellant.
W. Donald Thompson, District Attorney, Willis B. Sparks, III, Assistant District Attorney, for appellee.
WEBB, Judge.
Rickey Wyche asserts that his probation revocation should be reversed because the trial judge overruled a motion for continuance filed by his attorney, and failed to rule on other motions filed by him pro se. There is no record before this court of any proceeding in which appellant's counsel asked for a continuance, and nothing appears as to what grounds, if any, existed or were urged. The record is also silent as to whether the state complied with the pro se motions for exculpatory information and list of witnesses, which were filed on appellant's behalf by another prisoner. Wyche's attorney did not insist on rulings on these motions, but called Wyche to the stand and elicited testimony that while he signed the documents prepared by prisoner Charles Drake, Drake volunteered to prepare and file them and never read them to Wyche, insinuating that Drake's motion for a speedy trial contributed to the denial of his own motion for continuance.
The record does not support the charges made in the brief, and "The burden is on him who asserts error to show it affirmatively by the record." Roach v. State, 221 Ga. 783, 786 (147 SE2d 299) (1966); J. W. J. v. State of Ga., 140 Ga. App. 366 (231 SE2d 131) (1976). "The brief cannot serve in the place of the record or the transcript for the purpose of demonstrating error or for supporting a claim of error." Maloy v. Dixon, 127 Ga. App. 151, 154 (193 SE2d 19) (1972); Finley v. Franklin Aluminum Co., 132 Ga. App. 70, 71 (1) (207 SE2d 543) (1974).
*875 Judgment affirmed. Quillian, P. J., and McMurray, J., concur.